Citation Nr: 1716900	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  09-37 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee instability, status postoperative arthroscopy with meniscectomy.

2.  Entitlement to an initial rating in excess of 10 percent for painful motion of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, granted entitlement to service connection for left knee residuals, status post arthroscopy with meniscectomy, with an initial 10 percent rating.  

In September 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the St. Petersburg, Florida, RO.  

The Veteran's claims were previously before the Board in 2012 and 2015.  In 2012, the Board remanded the claim for left knee instability to the RO for a VA examination.  In 2015, the Board denied entitlement to an increased rating for left knee instability.  The Veteran appealed this decision to the Court, and a joint motion for partial remand (JMPR) was issued finding the May 2015 Board analysis to be inadequate regarding the Amputation Rule and whether increased and/or additional separate ratings were available for the Veteran's left knee, to include ratings based on limitation of motion.  In order to comply with the directives of the JMPR, in September 2016, the Board issued a decision remanding the issues listed on the title page to the Agency of Original Jurisdiction (AOJ).  Parenthetically, the Board notes that service connection and a 10 percent rating for painful motion of the left knee were granted in a February 2013 rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Recently, the Court found that an adequate VA examination of the knees must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  Although the Veteran underwent VA examination in November 2016 for her left knee disabilities, including painful motion of the left knee, that examination report, as well as the 2008 and 2012 examination reports, do not indicate that range of motion testing of the left knee was performed in passive motion and in weight-bearing and nonweight-bearing..  See 38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 at 169-70.  Accordingly, a new VA examination to determine the current severity of her service-connected left knee disability characterized by painful motion is warranted.  See Correia, 28 Vet. App. at 169-70.

The Veteran's claim for a rating in excess of 10 percent for left knee instability, status postoperative arthroscopy with meniscectomy, is inextricably intertwined with the other issue being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of her service-connected left knee disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

Range of motion testing should be undertaken for the left and right knees, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and (4) as a result of pain, weakness, fatigability, or incoordination.  The examiner should also address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the functional limitations associated with the damaged joint.

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A complete rationale for any opinion offered must be provided

2.  Thereafter, the AOJ must readjudicate the issues on appeal, with consideration of all evidence of record.  The AOJ should, if deemed relevant, address the Amputation Rule in its discussion of this claim.  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to her representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




